DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Puria et al (US 2018/0202645) in view of Olsen et al (US 2014/0056453) further in view of Yaacobi (US 2014/0107423)
Regarding claim 1, Puria discloses:
An ear canal platform (Fig. 4B) comprising: a medial ear canal assembly (40) adapted to be positioned on the tympanic membrane (16; Fig. 4A) of a user (¶0046), the medial ear canal assembly (40) comprising a retention structure (44) adapted to conform to the anatomy of the user's ear canal (¶0047).
Puria discloses all of the elements of the claim but is silent regarding “wherein the retention structure includes a first end corresponding to a shape profile of the anterior sulcus and the anterior portion of the tympanic membrane annulus; and a drug delivery device mounted on the ear canal assembly.”
Regarding “a first end corresponding to a shape profile of the anterior sulcus and the anterior portion of the tympanic membrane annulus,” Olsen teaches an ear canal platform (Fig. 2A), thus being in the same field of endeavor, that engages a user with a retention structure (110) that has “a first end 112 corresponding to a shape profile of the anterior sulcus AS of the ear canal and the anterior portion of the eardrum annulus TMA” (Fig. 1; ¶0132). Olsen further teaches providing such a structure in order to support the device against the tympanic membrane of a user (¶0130, 0131). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the retention structure of Puria to incorporate a shape profile that matches the anterior sulcus and the anterior portion of the tympanic membrane annulus as taught by Olsen in order to support the device against the tympanic membrane of a user, as recognized by Olsen. 
Regarding “a drug delivery device mounted on the ear canal assembly,” Yaacobi teaches an ear canal device (10; Fig. 1), thus being in the same field of endeavor, that is in the form of a drug delivery device that is in close proximity to the tympanic membrane (22) in order to treat the middle ear of a patient with a pharmaceutically active agent (¶0064). The device (10) can further be mounted into a shell (58; Fig. 12) and can therefore be mounted onto an ear assembly (¶0090). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Puria to incorporate a drug delivery device as taught by Yaacobi in order to treat ear disorders, as recognized by Yaacobi. 
Regarding claim 13, Puria discloses:
A method of using a medial ear canal assembly (40; Fig. 4B) positioned on the user's tympanic membrane (16; Fig. 4A; ¶0046), the medial ear canal assembly (40) comprising a retention structure (44) adapted to conform to the anatomy of the user's ear canal (¶0047).
Puria is silent regarding “the retention structure includes a first end corresponding to a shape profile of the anterior sulcus and the anterior portion of the tympanic membrane annulus” or a step of “delivering drugs to the user through the drug delivery device.”
Regarding “a first end corresponding to a shape profile of the anterior sulcus and the anterior portion of the tympanic membrane annulus,” Olsen teaches an ear canal platform (Fig. 2A), thus being in the same field of endeavor, that engages a user with a retention structure (110) that has “a first end 112 corresponding to a shape profile of the anterior sulcus AS of the ear canal and the anterior portion of the eardrum annulus TMA” (Fig. 1; ¶0132). Olsen further teaches providing such a structure in order to support the device against the tympanic membrane of a user (¶0130, 0131). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the retention structure of Puria to incorporate a shape profile that matches the anterior sulcus and the anterior portion of the tympanic membrane annulus as taught by Olsen in order to support the device against the tympanic membrane of a user, as recognized by Olsen. 
Regarding “a drug delivery device mounted on the ear canal assembly,” Yaacobi teaches an ear canal device (10; Fig. 1), thus being in the same field of endeavor, that is in the form of a drug delivery device that is in close proximity to the tympanic membrane (22) in order to treat the middle ear of a patient with a pharmaceutically active agent (¶0064). The device (10) can further be mounted into a shell (58; Fig. 12) and can therefore be mounted onto an ear assembly (¶0090). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Puria to incorporate a drug delivery device as taught by Yaacobi in order to treat ear disorders, as recognized by Yaacobi. 
Claims 2-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Puria in view of Olsen further in view of Yaacobi further in view of Bennett et al (US 2013/0343584).
Regarding claim 2, Puria in view of Olsen and Yaacobi discloses:
An ear canal platform according to Claim 1 further including a sensor (56) connected to the ear canal assembly (Fig. 4A), the sensor (56) being connected to a transmitter (42).
Puria is silent regarding “sensors connected to the ear canal assembly, the sensors being connected to a transmitter.” However, Bennett teaches an ear canal device (102; Fig. 2), thus being in the same field of endeavor, with multiple sensors in order to have more robust user analysis and further enables a user to remotely monitor sensor data (¶0035-0036). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Puria to incorporate the plurality of sensors of Bennett in order to have more robust user analysis and enable a user to remotely monitor sensor data, as recognized by Bennett.
Regarding claim 3, Puria in view of Olsen, Yaacobi, and Bennett discloses an ear canal platform according to claim 2, wherein the sensors taught by Bennett in the rejection of claim 2 include sensors adapted to detect biometric data (Bennett; ¶0035 – blood pressure, heart rate, etc.).
Regarding claim 4, Puria in view of Olsen, Yaacobi, and Bennett discloses an ear canal platform according to claim 3, wherein the sensors include sensors taught by Bennett in the rejection of claim 2 adapted to detect one or more physical characteristics of the user (Bennett; ¶0035 – blood oxygen level, temperature, etc).
Regarding claim 5, Puria in view of Olsen, Yaacobi, and Bennett discloses an ear canal platform according to claim 2, wherein at least one of the sensors taught by Bennett in the rejection of claim 2 is a microphone (Bennett; ¶0021, 0050).
Regarding claim 6, Puria in view of Olsen, Yaacobi, and Bennett discloses an ear canal platform according to claim 5, wherein the microphone taught by Bennett in the rejection of claim 5 is a micro-actuator (Bennett; ¶0050 – the microphone 56 is a micro-actuator because it converts sound to electricity).
Regarding claim 7, Puria in view of Olsen, Yaacobi, and Bennett discloses an ear canal platform according to claim 6, wherein sound received by the micro-actuator taught by Bennett in the rejection of claim 6 is converted to a transmitted signal (¶0050 – the microphone 56 converts sound to electricity).
Regarding claim 8, Puria in view of Olsen, Yaacobi, and Bennett discloses:
An ear canal platform according to claim 7, wherein the ear canal platform includes a data processor (68; Fig. 5) which converts the transmitted signal to a signal representative of the sound received by the micro-actuator (¶0052).
Regarding claim 9, Puria in view of Olsen, Yaacobi, and Bennett discloses an ear canal platform according to claim 8 but is silent regarding “wherein the signal is transmitted by a hearing system to a receiver external to the hearing system.” However, Bennett teaches an ear canal device (102; Fig. 2), thus being in the same field of endeavor, that sends signals to an external system, such as a smartphone (902), in order to monitor the hearing device remotely (¶0103). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Puria to incorporate the ability to send signals to external devices as taught by Bennett in order to enable a user or doctor to monitor the condition of the patient and device remotely.
Regarding claim 10, Puria in view of Olsen, Yaacobi, and Bennett discloses an ear canal platform according to claim 9, wherein the receiver taught by Bennett in the rejection of claim 9 is a smart phone, a wireless network, or a peripheral device (Bennet; 902; ¶0103 – the device can be any mobile electronic device like a mobile phone).
Regarding claim 11, Puria in view of Olsen, Yaacobi, and Bennett discloses:
An ear canal platform according to claim 2, wherein at least one of the sensors comprises a skin contacting sensor or a non-skin contacting sensor (56; ¶0050 – the device has a non-skin contacting sensor in the form of a microphone).
Regarding claim 12, Puria in view of Olsen, Yaacobi, and Bennett discloses:
An ear canal platform according to claim 2, wherein at least one of the sensors (56) comprises an umbo sensor, an eartip sensor, or a tethered sensor (the microphone sensor 56 is tethered to the platform).
Regarding claim 15, Puria in view of Olsen, Yaacobi, and Bennett discloses a method according to claim 14 but is silent regarding a step of “activating the drug delivery device using the biometric data measured by the sensors.” However, Yaacobi further teaches an ear canal device (10; Fig. 1), thus being in the same field of endeavor, with the drug delivery device that can control drug release as a result of changes in the temperature, pH, or other environmental changes in the medial ear (¶0048). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Puria in view of Yaacobi to incorporate a step of activating the drug delivery device based on biometric data as taught by Yaacobi in order to treat a condition based on a user’s needs. 
Regarding claim 16, Puria in view of Olsen, Yaacobi, and Bennett discloses a method according to claim 14, the method further comprising using the sensors taught by Bennett in the rejection of claim 2 to measure one or more physical characteristics of the user (Bennett; ¶0035 – blood oxygen level, temperature, etc).
Regarding claim 17, Puria in view of Olsen, Yaacobi, and Bennett discloses a method according to claim 15 but is silent regarding “activating the drug delivery device using the measured physical characteristics of the user.” However, Yaacobi further teaches an ear canal device (10; Fig. 1), thus being in the same field of endeavor, with the drug delivery device that can control drug release as a result of changes in the temperature, pH, or other environmental changes in the medial ear (¶0048). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Puria in view of Yaacobi to incorporate a step of activating the drug delivery device based on measured physical characteristics as taught by Yaacobi in order to treat a condition based on a user’s needs.
Regarding claim 18, Puria in view of Olsen and Yaacobi discloses:
A method according to claim 14, wherein at least one of the sensors comprises a skin contacting sensor or a non-skin contacting sensor (56; ¶0050 – the device has a non-skin contacting sensor in the form of a microphone).
Regarding claim 19, Puria in view of Olsen and Yaacobi discloses:
A method according to claim 14, wherein at least one of the sensors (56) comprises an umbo sensor, an eartip sensor, or a tethered sensor (the microphone sensor 56 is tethered to the platform).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783